Judgment in favor of the defendant John J. Masterson affirmed with costs. Judgment as to the defendant Norwegian Lutheran Deaconess’ Home and Hospital reversed upon the law, and new trial granted, with costs to abide the event, upon the ground that the defect complained of was in an appliance under the control of said hospital, and its fall, unexplained, made out a prima facie cause of action for negligence against said respondent. Jaycox, Manning, Young and Kapper, JJ., concur; Kelby, J., dissents and votes to affirm as to both respondents.